Roan, J.
1. This was an action upon an open account, to recover for alleged loss of weight in cotton, and for loss claimed to have been sustained by reason of the fact that the cotton delivered was of a grade inferior to that at which it was bought. One of the main issues in the ease was as to whether the cotton had been correctly graded- by the defendants. The court permitted a witness for the defendants to testify that the plaintiffs’ agert, who regraded the cotton delivered by the defendants, erroneously graded another lot of cotton, wholly disconnected from the. transaction on tr’al; the purpose of the testimony being to show that the plaintiffs’ agent was not an expert grader. This testimony was irrelevant and should not have been admitted. The question at issue was whether the lot of cotton involved in the trial was properly graded. The question whether another lot of cotton had been improperly graded by the plaintiffs’ agent involved an inquiry into the question of the relative proficiency, as graders, of the witness testifying and the plaintiffs’ agent. Such an inquiry could throw no light upon the real question at issue, and the admission of this testimony tended to prejudice the plaintiffs’ ease.
2. It was also error to permit a witness for the defendants to testify that purchasers of cotton for whom the witness bought were in the habit of sending him a bill for the shortage in weight, but did not charge the shortage against his salary.' This testimony was wholly irrelevant, and did hot illustrate any issue in the case.
3. The court erred in overruling the motion for new trial.

Judgment reversed.